DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oil separator from claim 14, the membrane from claim 14, and the labyrinth from claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:
Claim 19, lines 3-4, recites “the stripper arranged between and the transmission housing section and the gearwheel” which is grammatically incorrect and should be changed to --the stripper arranged between the transmission housing section and the gearwheel--.
Claim 20, lines 3-4, recites “the stripper arranged between and the transmission housing section and the further gearwheel” which is grammatically incorrect and should be changed to --the stripper arranged between the transmission housing section and the further gearwheel--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, lines 2-3, recites “the shield blocking on or both of the gearwheel and the further gearwheel from the oil” which is indefinite because it is unclear how the gearwheel and/or the further gearwheel are blocked from the oil when claims 16 and 17 
Claim 20 recites the limitation "the further gearwheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 21 recites the limitation "the shield" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer (US 4,465,030).
Regarding claim 12, Maurer discloses a drive assembly for a vehicle, comprising:
a prime mover housing section (10) encompassing a dry space (a space to the right of 18);
a transmission housing section (20) encompassing an oil space (where the lubricant is located in 20), the oil space at least partially filled with an oil (transmission fluid);
a partition (the member that 18 is located in) separating the oil space from the dry space;

a sealing device (18) sealing the prime mover shaft with respect to the partition, the sealing device arranged in the partition; and
a connecting unit (30, 38) providing a fluidic connection between the oil space and the dry space in order to compensate for pressure differences between the oil space and the dry space (Column 2 / Lines 5-10).
Regarding claim 14, Maurer discloses that the connecting unit comprises one or both of an oil separator (32) for separating out the oil and a membrane.
Regarding claim 23, Maurer discloses a vehicle comprising the drive assembly of claim 12 (Column 1 / Lines 34-36 discloses a vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,465,030) in view of Shujiro (JP 2005-291326 A; see provided machine translation).
Regarding claim 13, Maurer discloses all of the claim limitations, see above, but does not disclose that the connecting unit is mounted on the partition.
Shujiro teaches a connecting unit (32, 34) mounted on a partition (see Figures 1-3).
.
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,465,030) in view of Kawamoto et al. (US 2012/0096968 A1).
Regarding claim 16, Maurer discloses all of the claim limitations, see above, but does not disclose a gearwheel arranged in the oil space, the prime mover shaft rotationally fixed to the gearwheel and configured to drive the gearwheel, the gearwheel at least partially rotatable through the oil.
Kawamoto et al. teaches a gearwheel (54) arranged in an oil space (see Figures 1 and 2), a prime mover shaft (22) rotationally fixed to the gearwheel and configured to drive the gearwheel, the gearwheel at least partially rotatable through the oil (54 can rotate within the oil as much as Applicant’s gearwheel (14) can rotate the oil (6) thus Kawamoto et al. is viewed as meeting the claim limitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly of Maurer to have a gearwheel arranged in the oil space, to have the prime mover shaft rotationally fixed to the gearwheel and configured to drive the gearwheel, and to have the gearwheel at least partially rotatable through the oil, as taught by Kawamoto et al., for the purpose of providing a gearing arrangement that allows the motor to drive the wheels of the vehicle, and provides for a lubrication structure to provide oil to the gearing.

Regarding claim 18, Maurer in view of Kawamoto et al. discloses all of the claim limitations, see above, but does not disclose at least one shield arranged in the oil space, the shield blocking one or both of the gearwheel and the further gearwheel from the oil, the shield arranged between the transmission housing section and the gearwheel, the shield arranged below the gearwheel.
Kawamoto et al. teaches at least one shield (93, 94; the C-shaped member that surrounds 80 in Figure 1) arranged in an oil space, the shield blocking one or both of the gearwheel and the further gearwheel from the oil (see Figure 1), the shield arranged between the transmission housing section and the gearwheel, the shield arranged below the gearwheel (see Figures 1 and 2) for the purpose of stabilizing the quantity and splashing direction of the lubrication oil (Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly of Maurer in view of Kawamoto et al. to have at least one shield arranged in the oil space, to have the shield blocking one or both of the gearwheel and the further gearwheel from the oil, to have the shield arranged between the transmission housing section and the gearwheel, and to have the shield arranged below the gearwheel for the purpose of 
Regarding claim 19, Maurer in view of Kawamoto et al. discloses all of the claim limitations, see above, but does not disclose at least one stripper arranged in the oil space, the stripper removing the oil from one or both of the gearwheel and the further gearwheel, the stripper arranged between and the transmission housing section and the gearwheel, the stripper arranged laterally adjacent to one or both of the gearwheel and the further gearwheel,
wherein the shield and the stripper define an oil flow path such that the oil, which is carried along and slung off in an upward direction at the shield by one or both of the gearwheel and the further gearwheel, is at least partially intercepted and removed by the stripper.
Kawamoto et al. teaches at least one stripper (92) arranged in an oil space, the stripper removing the oil from one or both of a gearwheel (54) and a further gearwheel (64), the stripper arranged between and a transmission housing section (11) and the gearwheel, the stripper arranged laterally adjacent to one or both of the gearwheel and the further gearwheel,
wherein the shield and the stripper define an oil flow path (the path that the oil takes when it goes from 92 to 93 and into 91) such that the oil, which is carried along and slung off in an upward direction at a shield (93, 94) by one or both of the gearwheel and the further gearwheel, is at least partially intercepted and removed by the stripper.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly of Maurer in 
Regarding claim 20, Maurer in view of Kawamoto et al. discloses all of the claim limitations, see above, but does not disclose at least one stripper arranged in the oil space, the stripper removing the oil from one or both of the gearwheel and the further gearwheel, the stripper arranged between and the transmission housing section and the gearwheel, the stripper arranged laterally adjacent to one or both of the gearwheel and the further gearwheel.
Kawamoto et al. teaches at least one stripper (92) arranged in an oil space, the stripper removing the oil from one or both of a gearwheel (54) and a further gearwheel (64), the stripper arranged between and a transmission housing section (11) and the gearwheel, the stripper arranged laterally adjacent to one or both of the gearwheel and the further gearwheel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly of Maurer in 
Regarding claim 21, Maurer in view of Kawamoto et al. discloses that the shield and the stripper define an oil flow path (the path that the oil takes when it goes from 92 to 93 and into 91; Kawamoto et al.) such that the oil, which is carried along and slung off in an upward direction at the shield by one or both of the gearwheel and the further gearwheel, is at least partially intercepted and removed by the stripper.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US 4,465,030) in view of Mogi (US 2003/0098204 A1).
Regarding claim 22, Maurer discloses all of the claim limitations, see above, but does not disclose an electric motor for driving the prime mover shaft, the electric motor arranged in the prime mover housing section.
Mogi teaches an electric motor (M) for driving a shaft (M1), the electric motor arranged in a prime mover housing section (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving device of Maurer to have an electric motor for driving the prime mover shaft, and to have the electric motor arranged in the prime mover housing section, as taught by Mogi, for the purpose of .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656